JUDGMENT
TSOUCALAS, Judge:
In SKF USA Inc. v. United States, 19 CIT 654, Slip Op. 95-85 (May 8,1995) (“SKF Sweden ”), this Court remanded the final results of the Swedish review for removal of best information available (“BIA”) from the Department of Commerce, International Trade Administration’s (“Commerce”) calculation of constructed value (“CV”) for material costs of inputs obtained from related suppliers. The remand affects one of the reviewed companies from Sweden, SKF Sver-ige AB (“SKF Sverige”), with respect to ball bearings (“BBs”) and cylindrical roller bearings (“CRBs”). There is no antidumping duty order on spherical plain bearings (“SPBs”) from Sweden. The remand concerns the third administrative review of the antidumping duty order covering antifriction bearings (other than tapered roller bearings) and parts thereof from Sweden. See Final Results of Antidumping Duty Administrative Reviews and Revocation in Part of an Antidumping Duty Order (“FinalResults”), 58 Fed. Reg. 39,729 (July 26, 1993), as amended, Anti-friction Bearings (Other Than Tapered Roller Bearings) and Parts Thereof From France, Germany, Italy, Japan, Romania, Singapore, Sweden, Thailand, and the United Kingdom; Amendment to Final Results of Antidumping Duty Administrative Reviews, 58 Fed. Reg. 42,288 (August 9, 1993); Antifriction Bearings (Other Than Tapered Roller Bearings) and Parts Thereof From France and the United Kingdom; Amendment to Final Results of Antidumping Duty Administrative Reviews, 58 Fed. Reg. 51,055 (September 30, 1993); and Antifriction Bearings (Other Than Tapered Roller Bearings) and Parts Thereof From Japan; Amendment to Final Results of Antidumping Duty Administrative Reviews, 59 Fed. Reg. 9,469 (February 28, 1994).
Plaintiff SKF Sverige AB is a manufacturer and exporter in Sweden and plaintiff SKF USA Inc. is a U.S. importer of antifriction bearings (other than tapered roller bearings) and parts thereof. SKF Sverige and SKF USA Inc. (collectively “SKF”) alleged error in Commerce’s CV calculation methodology used in the Final Results and prevailed before this Court. In SKF Sweden, 19 CIT at 654, Slip Op. 95-85, the Court remanded this case to Commerce for removal of BIA from its calculation of CV for related party inputs. In accordance with the remand order, Commerce removed BIA from its CV calculation of material costs for inputs obtained from related suppliers. The recalculated weighted average dumping margins for SKF Sverige were 7.77% for BBs and 5.35% for *110SPBs.1 Final Results of Redetermination Pursuant to Court Remand, SKF USA Inc. and SKF Sverige AB v. United States, Slip Op. 95-85 (May 8, 1995) (“Redetermination on Remand”) at 2. Commerce’s Rede-termination on Remand used computer SAS (“Statistical Analysis Software”) Version 6.08 rather than SAS Version 6.07 which was used during the original administrative determination. Commerce made no margin modifications to compensate for discrepancies between the original and the recalculated margins resulting from use of the updated computer software.
On July 27, 1995, Commerce issued its draft of the final results of redetermination pursuant to court remand. See Remand Public Record, Document No. 3. No comments were received by Commerce from SKF or the petitioner in the original investigation, The Torrington Company (“Torrington”), concerning SKF Sweden.
In addition, SKF states, “Commerce’s use of new software appears to have had no perceptible impact on SKF’s antidumping duty margins. Consequently, although SKF objects generally to the use of this new software for Commerce’s remand results, SKF does not object to the specific Remand Results issued by Commerce in this case. ” SKF’s Comments Regarding Final Results of Redetermination at 2. SKF also notes that “Commerce’s Remand Results herein should be affirmed.” SKF’s Rebuttal Comments on Final Remand Results at 2. Torrington asserts that Commerce’s Redetermination on Remand fully implements this Court’s order of remand. The Torrington Company’s Comments on the Final Results of Redetermination Pursuant to Court Remand.
As SKF and petitioner raise no objection to Commerce’s remand results and SKF supports affirmance, the Court sustains Commerce’s Redetermination on Remand in its entirety.

 Margins for SKF Sverige in the Final Results were 7.79% for BBs and 5.35% for SPBs. Final Results, 58 Fed. Reg. at 39,731.